Title: From Benjamin Franklin to Thomas Cushing, 28 April 1774
From: Franklin, Benjamin
To: Cushing, Thomas


Sir,
London, April 28. 1774
I have written several Letters to you lately by different Conveyances, and sent you the Bills pass’d and about to be pass’d relating to our Province. I now send the Report of the Committee of the Lords, which seems hard upon us, as every thing written by any Officer of Government is taken for undoubted Truth. I can now only add, that I am, as ever, with great Respect, to the House and yourself, Sir, Your most obedient and most humble Servant
B Franklin
Honble Thos Cushing Esqr Speaker
 
Addressed: To / The honble Thomas Cushing Esqr / Boston
Endorsed: Dr Franklin  April 28. 1774
